Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to an application filed on 09/19/2017 in which claims 1-29 are pending and ready for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 12-17, 19, 23-24, 26-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozbicki (US 2011/0148218 A1) in view of Baker et al (hereinafter Baker) (US 2010/0052718 A1).
As to claim 1, Rozbicki discloses a window (Fig 1, 100) configured to be installed between an interior environment and an exterior environment, the window comprising: 
(a) one or more lites (see Fig 1, 105, 115), each lite having two surfaces, wherein the one or more lites are configured to provide a view through the window; 
(b) a antenna (see Fig 1, 135) disposed on one or more of the surfaces of the lites, wherein the antennas are configured to emit radio frequency (RF) signals to the interior 
(c) a controller configured to control emission of the RF signals from the plurality of antennas (see parag [0036]).
Rozbicki does not disclose a plurality of antennas.
However Baker discloses a plurality of antenna disposed on the window (see parag [0024]). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the window of Rozbicki to include plurality of antennas as taught by Baker in order to achieve the desired design and performance characteristics of the antenna. 
As to claim 2, the combination of Rozbicki and Baker discloses the window of claim 1, wherein the plurality of antennas is configured to emit RF signals having different radiation patterns or different frequencies (Baker, see parag [0024]).
As to claim 3, the combination of Rozbicki and Baker discloses the window of claim 1, wherein the controller is configured to control the emission of the RF signals from the plurality of antennas by being configured to independently control the emission of the RF signals from each of the antennas (Rozbicki, see parags [0032-0033]).
As to claim 4, the combination of Rozbicki and Baker discloses the window of claim 3, wherein the controller is further configured to control the frequency, the power, the polarization and/or the phase of the RF signals emitted from each of the antennas (Rozbicki, see parag [0033]).
As to claims 7 and 27, the combination of Rozbicki and Baker discloses the window of claim 1, wherein the controller is further configured to map the exterior 
As to claim 8, the combination of Rozbicki and Baker discloses the window of claim 1, wherein at least one of the plurality of antennas is a strip line or a patch (Baker, see Fig 1).
As to claim 12, the combination of Rozbicki and Baker discloses the window of claim 1, wherein the plurality of antennas is patterned from a substantially transparent conductive material layer (Rozbicki, see Fig 1, 105, 115, parag [0028]).
As to claim 13, the combination of Rozbicki and Baker discloses the window of claim 12, wherein the substantially transparent conductive material layer comprises indium tin oxide (ITO) (implicit, component of EC window).
As to claim 14, the combination of Rozbicki and Baker does not disclose the window of claim 1, wherein the plurality of antennas is patterned using conductive material nano-printing. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the window of Rozbicki and Baker to include conductive material nano-printing in order to achieve the desired design and performance characteristics of the conductive material. 
As to claim 15, the combination of Rozbicki and Baker discloses the window of claim 1, wherein the plurality of antennas is disposed in or on a transparent conductor layer (Rozbicki, see parag [0028]).
As to claim 16, the combination of Rozbicki and Baker discloses the window of claim 1, further comprising an electrochromic device disposed on one of the surfaces of 

As to claim 17, the combination of Rozbicki and Baker discloses the window of claim 16, wherein the controller is also configured to drive an optical transition of the 
electrochromic device (Rozbicki, see parag [0029]).
As to claim 19, the combination of Rozbicki and Baker discloses the window of claim 1, wherein the controller is further configured to receive RF signals from the interior environment or the exterior environment via the plurality of antennas (Rozbicki, see parag [0029]).
As to claim 23, the combination of Rozbicki and Baker discloses the window of claim 1, wherein the window has the form of an insulated glass unit (Rozbicki, see parag [0021]).
As to claim 24, Rozbicki discloses a building (see parag [0020]) comprising: 
(a) a plurality of windows (see Fig 2D, 204); 
(b) a antenna disposed in or on the plurality of windows (see Fig 1, 135), each antenna configured to emit radio frequency (RF) signals into and/or out of the building (see parags [0040]); and 
(C) one or more controllers, wherein the one or more controllers are configured to control the emission of RF signals by the plurality of antennas (see parag [0036]).
Rozbicki does not disclose a plurality of antennas.
However Baker discloses a plurality of antenna disposed on the window (see parag [0024]). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the window of Rozbicki to include plurality of antennas as 
As to claim 26, the combination of Rozbicki and Baker discloses the building of claim 25, further comprising at least one additional antenna that is configured to receive RF signals (see parag [0029]).
As to claim 29, the combination of Rozbicki and Baker discloses the building of claim 24, wherein at least one of the plurality of windows comprises an electrochromic device (Rozbicki, see parag [0029], EC device).
Claims 9, 11, 20-22 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozbicki (US 2011/0148218 A1) in view of Baker et al (hereinafter Baker) (US 2010/0052718 A1) further in view of Mitcheson et al (hereinafter Mitcheson) (US 2016/0181873 A1).
As to claim 9, the combination of Rozbicki and Baker does not disclose the window of claim 1, wherein at least one of the plurality of antennas is a monopole antenna.
However, Mitcheson discloses wherein at least one of the plurality of antennas is a monopole antenna (see parag [0024]). It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the antennas of Rozbicki and Baker with a monopole antenna as taught by Mitcheson in order to achieve the desired design and performance characteristics of the antenna. 
As to claim 11, the combination of Rozbicki, Baker and Mitcheson discloses the window of claim 1, wherein at least one of the plurality of antennas is a Yagi antenna or a log periodic antenna (Mitcheson, see parag [0076]).
As to claim 20, the combination of Rozbicki, Baker and Mitcheson discloses the window of claim 1, further comprising a ground plane disposed on one of the surfaces of the lites (Mitcheson, see parag [0014]).
As to claim 21, the combination of Rozbicki, Baker and Mitcheson discloses the window of claim 20, wherein the ground plane is configured to block transmission of RF signals through the surface on which the ground plane is disposed (implicit, function of the ground plane).
As to claim 22, the combination of Rozbicki, Baker and Mitcheson discloses the window of claim 1, wherein the plurality of antennas is configured to emit the RF signals at an industrial, scientific and medical (ISM) radio band (Mitcheson, see parag [0046]).
As to claim 28, the combination of Rozbicki, Baker and Mitcheson discloses the building of claim 24, wherein at least one window of the plurality of windows is configured to block the transmission of RF signals through the at least one window (Mitcheson, see parag [0014]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozbicki (US 2011/0148218 A1) in view of Baker et al (hereinafter Baker) (US 2010/0052718 A1) further in view of Borke et al (hereinafter Borke) (US 2012/0133213 A1).
As to claim 10, the combination of Rozbicki and Baker does not disclose the window of claim 1, wherein at least one of the plurality of antennas is a fractal antenna.
However, Borke discloses wherein at least one of the plurality of antennas is a fractal antenna (see parag [0034]). It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the antennas of Rozbicki and Baker . 
6.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozbicki (US 2011/0148218 A1) in view of Baker et al (hereinafter Baker) (US 2010/0052718 A1) further in view of Argawal et al (hereinafter Argawal) (US 
2003/0227663 A1).
As to claim 18, the combination of Rozbicki and Baker does not disclose the window of claim 16, wherein the electrochromic device comprises a transparent conductor layer, and wherein the plurality of antennas is in or on the transparent conductor layer.
However, Argawal discloses wherein the electrochromic device comprises a transparent conductor layer, and wherein the plurality of antennas is in or on the transparent conductor layer (see parags [0068], [0070]). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the window of Rozbicki and Baker to include the transparent conductive layer as taught by Argawal in order to achieve the desired design and performance characteristics of the layer.
Allowable Subject Matter
Claims 5-6 and 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC M PHAM whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUC M PHAM/Examiner, Art Unit 2836                                                                                                                                                                                                        December 30, 2020

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836